Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”), dated as of June 30, 2020, is
entered into among Code Chain New Continent Limited, a Nevada corporation
(“Seller”), Jiazhen Li (“Buyers”), and Long Liao and Chunyong Zheng (“Payees”).
Capitalized terms used in this Agreement have the meanings given to such terms
herein.

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding ordinary shares, (the
“Sunlong Shares”), in China Sunlong Environmental Technology Inc., a Cayman
Islands company and a subsidiary of Seller (the “Company”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Sunlong Shares, subject to the terms and conditions set forth
herein;

 

WHEREAS, the Payees have a prior relationship with the Buyers and have agreed to
be responsible for the payment of the purchase price of the Sunlong Shares on
behalf of Buyer, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
Purchase and sale

 

Section 1.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined in Section 2.01), Seller shall sell to Buyer,
and Buyer shall purchase from Seller, the Sunlong Shares, free and clear of any
mortgage, pledge, lien, charge, security interest, claim, community property
interest, option, equitable interest, restriction of any kind (including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other ownership attribute), or other encumbrance (each, an “Encumbrance”).

 

Section 1.02 Purchase Price. The aggregate purchase price for the Sunlong Shares
shall be $1,732,114 (the “Purchase Price”), payable in consideration of
cancellation of 1,012,932 shares of the Seller owned by the Payees (the “CCNC
Shares”). The CCNC Shares shall be valued at $1.71 per share, based on the
closing price of the Seller’s common stock on June 30, 2020. Seller and Payees
shall cause the CCNC Shares to be cancelled at the Closing.

 

Section 1.03 The Buyer shall be a third party beneficiary to the agreement and
shall have the right to enforce such agreement directly to the extent it may
deem such enforcement necessary or advisable to protect its rights.

 

ARTICLE II
CLOSING

 

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on a date mutually agreed by the
parties within 30 days after the date of this Agreement (the “Closing Date”).

 



 

 

Section 2.02 Seller Closing Deliverables. At the Closing, Seller shall deliver
to Buyer the following:

 

(a) Share certificates evidencing the Sunlong Shares, free and clear of all
Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, with all required share transfer
tax stamps affixed thereto.

 

(b) Copies of all resolutions of the board of directors and the shareholders of
Seller authorizing the execution, delivery, and performance of this Agreement,
and the other agreements, instruments, and documents required to be delivered in
connection with this Agreement or at the Closing (collectively, the “Transaction
Documents”) to which Seller is a party and the consummation of the transactions
contemplated hereby and thereby;

 

(c) Resignations of the directors and officers of the Company, if applicable,
effective as of the Closing Date.

 

Section 2.03 Buyer Closing Deliverables. At the Closing, Buyer shall deliver to
Seller the following:

 

(a) Irrevocable stock powers signed by each of the Payees addressed to the
Seller’s transfer agent with respect to the cancellation of the CCNC Shares.

 

(b) Confirmation from Seller’s transfer agent with respect to the cancellation
of the CCNC Shares.

 

ARTICLE III
Representations and warranties of seller

 

Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof. For purposes of this
Article III, “Seller’s knowledge,” “knowledge of Seller,” and any similar
phrases shall mean the actual or constructive knowledge of any director or
officer of Seller, after due inquiry.

 

Section 3.01 Organization and Authority of Seller. Seller is a corporation duly
organized, validly existing, and in good standing under the Laws (as defined in
Section 3.05) of the state of Nevada. Seller has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder,
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder, and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Seller. This Agreement and each
Transaction Document to which Seller is a party constitute legal, valid, and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms.

 

Section 3.02 Organization, Authority, and Qualification of the Company. The
Company is a corporation duly organized, validly existing, and in good standing
under the Laws of the state of Nevada and has full corporate power and authority
to own, operate, or lease the properties and assets now owned, operated, or
leased by it and to carry on its business as it has been and is currently
conducted. Section 3.02 of the Disclosure Schedules sets forth each jurisdiction
in which the Company is licensed or qualified to do business, and the Company is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary.

 

2

 

 

Section 3.03 No Conflicts or Consents. The execution, delivery, and performance
by Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) violate or conflict with any provision of the
certificate of incorporation, by-laws, or other governing documents of Seller or
the Company; (b) violate or conflict with any provision of any statute, law,
ordinance, regulation, rule, code, treaty, or other requirement of any
Governmental Authority (collectively, “Law”) or any order, writ, judgment,
injunction, decree, determination, penalty, or award entered by or with any
Governmental Authority (“Governmental Order”) applicable to Seller or the
Company; (c) require the consent, notice, or filing with or other action by any
Person or require any Permit, license, or Governmental Order; (d) violate or
conflict with, result in the acceleration of, or create in any party the right
to accelerate, terminate, or modify any contract, lease, deed, mortgage,
license, instrument, note, indenture, joint venture, or any other agreement,
commitment, or legally binding arrangement, whether written or oral
(collectively, “Contracts”), to which Seller or the Company is a party or by
which Seller or the Company is bound or to which any of their respective
properties and assets are subject; or (e) result in the creation or imposition
of any Encumbrance on any properties or assets of the Company.

 

ARTICLE IV
Representations and warranties of buyer

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof. For purposes of this
Article IV, “Buyer’s knowledge,” “knowledge of Buyer,” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.

 

Section 4.01 Authorization; Binding Agreement. The Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (a) have been duly and validly authorized and
(b) no other corporate proceedings, other than as set forth elsewhere in the
Agreement, are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been, and shall be when delivered, duly and validly executed and delivered
by the Purchaser, assuming the due authorization, execution and delivery of this
Agreement by the other parties hereto, and constitutes, or when delivered shall
constitute, the valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting the enforcement of creditors’ rights generally or by any applicable
statute of limitation or by any valid defense of set-off or counterclaim, and
the fact that equitable remedies or relief (including the remedy of specific
performance) are subject to the discretion of the court from which such relief
may be sought (collectively, the “Enforceability Exceptions”)

 

3

 

 

Section 4.02 Governmental Approvals. No Consent of or with any Governmental
Authority, on the part of the Purchaser is required to be obtained or made in
connection with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby, other than (a) such
filings as may be required in any jurisdiction in which such Party is qualified
or authorized to do business as a foreign corporation in order to maintain such
qualification or authorization, (b) such filings as contemplated by this
Agreement, (c) any filings required with NASDAQ with respect to the transactions
contemplated by this Agreement, or (d) applicable requirements, if any, of the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and/ or any state “blue
sky” securities laws, and the rules and regulations thereunder.

 

Section 4.03 Non-Contravention. The execution and delivery by the Purchaser of
this Agreement and the consummation of the transactions contemplated hereby, and
compliance with any of the provisions hereof, will not (a) conflict with or
violate any provision of the Organizational Documents of such Party (if any),
(b) conflict with or violate any Law, Order or Consent applicable to such Party
or any of its properties or assets, or (c) (i) violate, conflict with or result
in a breach of, (ii) constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by such Party under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of such Party under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any material contract of such Party.

 

ARTICLE V
Miscellaneous

 

Section 5.01 Interpretation; Headings. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

Section 5.02 Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement.

 

Section 5.03 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, any exhibits, and the Disclosure Schedules
(other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

 

Section 5.04 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

4

 

 

Section 5.05 Amendment and Modification; Waiver. This Agreement may only be
amended, modified, or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No failure to exercise, or delay in exercising, any right or remedy
arising from this Agreement shall operate or be construed as a waiver thereof.
No single or partial exercise of any right or remedy hereunder shall preclude
any other or further exercise thereof or the exercise of any other right or
remedy.

 

Section 5.06 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction). Any legal
suit, action, proceeding, or dispute arising out of or related to this
Agreement, the other Transaction Documents, or the transactions contemplated
hereby or thereby may be instituted in the federal courts of the United States
of America or the courts of the State of New York in each case located in the
city of New York and county of New York, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action, proceeding,
or dispute.

 

Section 5.07 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

 

[signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  Code Chain New Continent Limited         By /s/ Yimin Jin   Yimin Jin   Chief
Executive Officer         Buyer         /s/ Jiazhen Li   Jiazhen Li        
Payees       /s/ Long Liao   Long Liao       /s/ Chunyong Zheng   Chunyong Zheng

 

 

6

 

